Exhibit 10.1

 

 

THE ALLSTATE CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

(Effective December 30, 2011)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

1

ARTICLE II

 

1

ARTICLE III

 

1

3.1

Accrued Annual Bonus

 

1

3.2

Accrued Base Salary

 

1

3.3

Accrued Obligations

 

1

3.4

Agreed Upon Procedures Report

 

1

3.5

AIC

 

1

3.6

Allstate

 

2

3.7

Allstate Insurance Product

 

2

3.8

Allstate Parties

 

2

3.9

Annual Performance Period

 

2

3.10

Article

 

2

3.11

Base Salary

 

2

3.12

Beneficiary

 

2

3.13

Board

 

2

3.14

Board Turnover

 

2

3.15

Bonus Plan

 

2

3.16

Cause

 

2

3.17

CEO

 

3

3.18

Change in Control

 

3

3.19

Change of Control Employment Agreement

 

4

3.20

Code

 

5

3.21

Committee

 

5

3.22

Company

 

5

3.23

Competitive Business

 

5

3.24

Deferred Compensation Plan

 

5

3.25

Delegate

 

5

3.26

Delegating Authority

 

5

3.27

Disability

 

5

3.28

Effective Date

 

5

3.29

Employee

 

5

3.30

Employer

 

6

3.31

ERISA

 

6

3.32

Exempt Reorganization Transaction

 

6

3.33

Excise Taxes

 

6

3.34

Good Reason

 

6

3.35

Gross Fair Market Value

 

7

3.36

including

 

7

 

--------------------------------------------------------------------------------


 

3.37

Legal and Other Expenses

 

7

3.38

Majority Owner

 

7

3.39

More than 30% Owner

 

7

3.40

Notice of Consideration

 

7

3.41

Notice of Termination

 

8

3.42

Officer

 

8

3.43

Participant

 

8

3.44

Person

 

8

3.45

Plan Administrator

 

8

3.46

Plan Date

 

8

3.47

Plans

 

8

3.48

Policies

 

8

3.49

Post-Change Period

 

8

3.50

Potential Parachute Payments

 

8

3.51

Pro-rata Annual Bonus

 

8

3.52

Reorganization Transaction

 

8

3.53

Section

 

8

3.54

SERP

 

8

3.55

Severance Plan

 

9

3.56

Similarly Owned Company

 

9

3.57

Subsidiary

 

9

3.58

Surviving Corporation

 

9

3.59

Target Annual Bonus

 

9

3.60

Taxes

 

9

3.61

Termination Date

 

9

3.62

Termination of Employment

 

9

3.63

Voting Securities

 

10

 

 

 

 

ARTICLE IV

 

 

4.1

Eligibility and Participation

 

10

 

 

 

 

ARTICLE V

 

 

5.1

Eligibility for Article V Benefits

 

10

5.2

Vesting and Payment of Benefits

 

11

5.3

Payment of Benefits During Post-Change Period

 

11

5.4

No Duplication

 

11

 

 

 

 

ARTICLE VI

 

 

6.1

Termination of Employment by a Participant for Good Reason or by an Employer
Other Than for Cause, Death or Disability

 

11

6.2

Termination of Employment for Cause

 

12

6.3

Termination of Employment Other Than for Good Reason

 

13

6.4

Termination of Employment for Disability

 

14

 

-ii-

--------------------------------------------------------------------------------


 

6.5

Termination of Employment upon Death

 

14

 

 

 

 

ARTICLE VII

 

 

7.1

Reduction of Potential Parachute Payments

 

14

7.2

Use of Independent Auditors

 

15

 

 

 

 

ARTICLE VIII

 

 

8.1

The Allstate Corporation

 

15

8.2

The Plan Administrator

 

15

8.3

Delegations of Responsibility

 

16

 

 

 

 

ARTICLE IX

 

 

9.1

Amendment or Termination

 

16

 

 

 

 

ARTICLE X

 

 

10.1

General

 

17

10.2

Claim Decisions

 

17

10.3

Appealing Denial of Claims

 

17

10.4

Time Limits on Starting Lawsuits

 

18

 

 

 

 

ARTICLE XI

 

 

11.1

Legal and Other Expenses

 

18

11.2

Interest

 

19

 

 

 

 

ARTICLE XII

 

 

12.1

No Set-off

 

19

12.2

No Mitigation

 

19

 

 

 

 

ARTICLE XIII

 

 

13.1

Non-Solicitation

 

20

13.2

Survival of Undertakings

 

20

13.3

Non-Disparagement

 

20

 

 

 

 

ARTICLE XIV

 

 

14.1

Waiver of Certain Other Rights

 

21

14.2

Other Rights

 

21

 

 

 

 

ARTICLE XV

 

 

15.1

Participant Information

 

21

15.2

Governing Law

 

21

15.3

Notices

 

21

15.4

No Employment Contract

 

22

15.5

Headings

 

22

 

-iii-

--------------------------------------------------------------------------------


 

15.6

Construction

 

22

15.7

Successors

 

22

15.8

Payments to Beneficiary

 

23

15.9

Non-Alienation of Benefits

 

23

15.10

No Deference

 

23

15.11

Tax Withholding

 

23

15.12

No Rights Prior to Effective Date

 

23

15.13

Severability

 

23

15.14

Section 409A

 

23

 

-iv-

--------------------------------------------------------------------------------


 

ARTICLE I

Statement of Purpose

 

The purpose of The Allstate Corporation Change in Control Severance Plan (the
“Severance Plan”) is to attract, motivate, and retain highly talented key
employees and encourage and motivate these employees to devote their full
attention to the performance of their assigned duties without the distraction of
concerns regarding their termination of employment due to a Change in Control of
The Allstate Corporation (“Allstate”).  The Employers believe that it is in the
best interests of their key employees and customers, the communities they serve,
and the stockholders of Allstate to provide financial assistance through
severance payments and other benefits to eligible key employees who are
terminated upon or within a certain period after a Change in Control.

 

ARTICLE II

Plan Date

 

This Severance Plan is effective as of December 30, 2011 (the “Plan Date”). 
Each plan year ends as of December 31.

 

ARTICLE III

Definitions

 

When used in this Severance Plan, the terms specified below have the following
meanings:

 

3.1       “Accrued Annual Bonus” means the amount of any annual bonus earned
with respect to a prior fiscal year but not yet paid to a Participant as of his
or her Termination Date, other than amounts that he or she has elected to defer.

 

3.2       “Accrued Base Salary” means the amount of a Participant’s Base Salary
that is accrued but unpaid as of his or her Termination Date, other than amounts
that the Participant has elected to defer.

 

3.3       “Accrued Obligations” means, as of any date, the sum of a
Participant’s Accrued Base Salary, Accrued Annual Bonus, any accrued but unpaid
vacation pay, and any other amounts and benefits that are then to be paid or
provided to the Participant by the Allstate Parties (other than pursuant to any
defined benefit or defined contribution plan of the Company, whether or not
qualified under Section 401(a) of the Code), but have not yet been paid or
provided (as applicable).

 

3.4       “Agreed Upon Procedures Report” is defined in Section 7.2.

 

3.5       “AIC” means the Allstate Insurance Company.

 

-1-

--------------------------------------------------------------------------------


 

3.6       “Allstate” means The Allstate Corporation.

 

3.7       “Allstate Insurance Product” is defined in clause (a) of the
definition of “Competitive Business.”

 

3.8       “Allstate Parties” means, in respect of a Participant, Allstate, AIC,
and the Participant’s Employer.

 

3.9       “Annual Performance Period” means each period of time designated in
accordance with any Bonus Plan that is based on performance and approved by the
Board or any person or committee designated in the Bonus Plan, or in the absence
of any Bonus Plan or any such designated period of time, each fiscal year.

 

3.10     “Article” means an article of this Severance Plan.

 

3.11     “Base Salary” means annual base salary, at an annual rate not less than
12 times the highest monthly base salary paid or payable to the Participant by
his or her Employer in respect of the 12-month period immediately before the
Effective Date.

 

3.12     “Beneficiary” is defined in Section 15.8.

 

3.13     “Board” means the Board of Directors of Allstate or, from and after the
Effective Date of a Change in Control that gives rise to a Surviving
Corporation, the Board of Directors of such Surviving Corporation.

 

3.14     “Board Turnover” is defined in clause (c) of the definition of “Change
in Control.”

 

3.15     “Bonus Plan” means an annual bonus arrangement or Plan.

 

3.16     “Cause” means any one or more of the following:

 

(i)         Participant’s conviction of a felony or other crime involving fraud
or dishonesty;

 

(ii)        Participant’s willful or reckless material misconduct in the
performance of Participant’s duties;

 

(iii)       Participant’s habitual neglect of duties; or

 

(iv)       Participant’s willful or intentional breach of the restrictive
covenants pursuant to Article XIII;

 

provided, however, that for purposes of clauses (ii), (iii), and (iv), Cause
shall not include any one or more of the following:

 

-2-

--------------------------------------------------------------------------------


 

(1)        bad judgment or negligence;

 

(2)        any act or omission believed by Participant in good faith to have
been in or not opposed to the interest of the Company (without intent of
Participant to gain, directly or indirectly, a profit to which Participant was
not legally entitled);

 

(3)        any act or omission with respect to which a determination could
properly have been made by the Board that Participant had satisfied the
applicable standard of conduct for indemnification or reimbursement under
Allstate’s bylaws, any applicable indemnification agreement, or applicable law,
in each case as in effect at the time of such act or omission; or

 

(4)        any act or omission with respect to which Participant receives a
Notice of Consideration more than six months after the earliest date on which
any member of the Board, not a party to the act or omission, knew or should have
known of such act or omission; and

 

further provided, that if a breach of the restrictive covenants pursuant to
Article XIII involved an act or omission based on Participant’s good faith and
reasonable belief that Participant’s act or omission was in the best interests
of the Company or was required by applicable law or administrative regulation,
such breach shall not constitute Cause unless, within 30 days after Participant
receives the Notice of Consideration, Participant fails to cure such breach to
the fullest extent that it is curable.

 

3.17     “CEO” means Chief Executive Officer.

 

3.18     “Change in Control” means, except as otherwise provided at the end of
this Section, the occurrence of any one or more of the following:

 

(a)        (Voting Power)  any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of Allstate or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of Allstate possessing 30% or more of the combined voting power of all
Voting Securities of Allstate (such a Person or group that is not a Similarly
Owned Company (as defined below), a “More than 30% Owner”), except that no
Change in Control shall be deemed to have occurred solely by reason of such
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting Securities of such corporation
are then owned, directly or indirectly, by the Persons who were the direct or
indirect owners of the common stock and Voting Securities of Allstate
immediately before such acquisition in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of Allstate, as the case may be (a “Similarly Owned Company”);
or

 

-3-

--------------------------------------------------------------------------------


 

(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of Allstate or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of Allstate or of the total fair market value of the stock of
Allstate (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change in Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

(c)  (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election (“Board Turnover”); or

 

(d)  (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of
Allstate, or a plan of liquidation of Allstate (any of the foregoing, a
“Reorganization Transaction”) that does not qualify as an Exempt Reorganization
Transaction.

 

Notwithstanding anything contained herein to the contrary: (i) no transaction or
event shall constitute a Change in Control for purposes of this Severance Plan
unless the transaction or event constituting the Change in Control also
constitutes a change in the ownership of a corporation (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)), a change in effective control of a
corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)), or a
change in the ownership of a substantial portion of the assets of a corporation
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii); and (ii) no sale
or disposition of one or more Subsidiaries (“Sale Subsidiary”) or the assets
thereof shall constitute a Change in Control for purposes of this Severance Plan
if the investments in and advances by Allstate and its Subsidiaries (other than
the Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the
sale or disposition determined in accordance with Generally Accepted Accounting
Principles (“GAAP”) (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of Allstate as of immediately prior to the sale or
disposition.  “Consolidated Total Shareholders’ Equity” means, at any date, the
total shareholders’ equity of Allstate and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.

 

3.19     “Change of Control Employment Agreement” means a Change of Control
Employment Agreement (Tier One), an Amended and Restated Change of Control
Employment Agreement (Tier One), a Change of Control Employment Agreement (Tier
Two) or an Amended and Restated Change of Control Employment Agreement (Tier
Two).

 

-4-

--------------------------------------------------------------------------------


 

3.20     “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to any section of the Code shall also refer to any successor
provision.

 

3.21     “Committee” means the Compensation and Succession Committee of the
Board or any successor committee of the Board.

 

3.22     “Company” means, Allstate and each of its Subsidiaries and any
successors thereto.

 

3.23     “Competitive Business” means as of any date (including during the
one-year period commencing on the Termination Date) any corporation or other
Person (and any branch, office, or operation thereof) that engages in:

 

(a)        the underwriting, reinsurance, marketing, or sale of (i) any form of
insurance of any kind that the Company as of such date does, or proposes to,
underwrite, reinsure, market, or sell (any such form of insurance, an “Allstate
Insurance Product”) or (ii) any other form of insurance that is marketed or sold
in competition with any Allstate Insurance Product, or

 

(b)        any other business that as of such date is a direct and material
competitor of the Company;

 

and that is located (i) anywhere in the United States, or (ii) anywhere outside
of the United States where the Company is then engaged in, or proposes to engage
in, any of such activities.

 

3.24     “Deferred Compensation Plan” means The Allstate Corporation Deferred
Compensation Plan, as amended and restated effective January 1, 2011, and as may
be further amended from time to time.

 

3.25     “Delegate” is defined in Section 8.3.

 

3.26     “Delegating Authority” is defined in Section 8.3.

 

3.27     “Disability” means an impairment which renders a Participant disabled
within the meaning of Code Section 409A(a)(2)(C).

 

3.28     “Effective Date” means the date on which a Change in Control first
occurs prior to this Severance Plan’s termination.

 

3.29     “Employee” means an individual who is designated as an employee of an
Employer on the records of such Employer.

 

-5-

--------------------------------------------------------------------------------

 


 

3.30                    “Employer” means Allstate, AIC, Allstate New Jersey
Insurance Company, or any Person designated as an Employer by action of the
Committee, or any successor or assign of any of the foregoing.

 

3.31                    “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

 

3.32                    “Exempt Reorganization Transaction” means a
Reorganization Transaction that fails to result in (a) any Person or group (as
such term is defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B))becoming a More than 30% Owner or a Majority Owner, (b)
Board Turnover, or (c) a sale or disposition to any Person or group (as such
term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) of the
assets of Allstate that have a total Gross Fair Market Value (as defined below)
equal to at least forty percent (40%) of the total Gross Fair Market Value of
all of the assets of Allstate immediately before such transaction.

 

3.33                    “Excise Taxes” is defined in Section 7.1(a).

 

3.34                    “Good Reason” –

 

(a)                               “Good Reason” means the first to occur of the
following actions or omissions that, unless otherwise specified, occurs during a
Post-Change Period without the consent of Participant:

 

(i)                                   a material diminution in Participant’s
base compensation composed of salary and incentives;

 

(ii)                                any material diminution in Participant’s
authority, duties, or responsibilities;

 

(iii)                             any material diminution in the authority,
duties, or responsibilities of the person to whom Participant reports, including
a requirement that Participant report to a corporate officer or employee instead
of reporting directly to the Board, if applicable;

 

(iv)                            a material change in the geographic location at
which Participant must perform services; or

 

(v)                               any other action taken by the Employer
resulting in a material negative change to the Participant in the Participant’s
employment relationship if the Participant’s termination of employment based on
such material negative change would constitute an involuntary separation from
service for purposes of Section 409A of the Code.

 

-6-

--------------------------------------------------------------------------------


 

(b)                              For purposes of Article VI, a Termination of
Employment for Good Reason will be deemed to have occurred during the
Post-Change Period if Participant gives notice as provided in Section 3.34(d)
below within the Post-Change Period and the Termination of Employment is no more
than thirty (30) days after the expiration of the cure period described in
Section 3.34(e); provided, however, that for purposes of Section 5.3, a
Termination of Employment for Good Reason will be deemed to have occurred during
the Post-Change Period only if the date of the “separation from service,” within
the meaning of Treasury Regulation 1.409A-1(h), occurs during the Post-Change
Period.

 

(c)                               Any reasonable determination by Participant
that any of the events specified in subsection (a) above has occurred and
constitutes Good Reason shall be conclusive and binding for all purposes, unless
the Company establishes by clear and convincing evidence that Participant did
not have any reasonable basis for such determination.

 

(d)                              In the event of any Termination of Employment
by Participant for Good Reason, Participant shall notify the Company of the
events constituting such Good Reason by a Notice of Termination within ninety
days of the date Participant should have known of the events constituting Good
Reason.

 

(e)                               Company shall have thirty days from the date
Participant provides Notice of Termination to remedy the conditions constituting
Good Reason during which period no termination for Good Reason shall be deemed
to have occurred.

 

(f)                                  If the Company has not remedied the
conditions constituting Good Reason within the thirty-day period described in
subsection (e) above, then, in order for Participant’s termination to constitute
a termination for Good Reason, the date of Termination of Employment must occur
no later than twelve (12) months after the date of the first action or omission
constituting Good Reason.

 

3.35                    “Gross Fair Market Value” means the value of the assets
of Allstate, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

3.36                    “including” means including without limitation.

 

3.37                    “Legal and Other Expenses” is defined in Section
11.1(a).

 

3.38                    “Majority Owner” is defined in clause (b) of the
definition of “Change in Control.”

 

3.39                    “More than 30% Owner” is defined in clause (a) of the
definition of “Change in Control.”

 

3.40                    “Notice of Consideration” is defined in Section
6.2(b)(ii).

 

-7-

--------------------------------------------------------------------------------


 

3.41                    “Notice of Termination” means a written notice given in
accordance with Section 15.3 that sets forth (i) the specific termination
provision in this Severance Plan relied on by the party giving such notice, (ii)
in reasonable detail the specific facts and circumstances claimed to provide a
basis for such Termination of Employment, and (iii) if the Termination Date is
other than the date of receipt of such Notice of Termination, the Termination
Date.

 

3.42                    “Officer” means an Employee Allstate considers an
“officer” pursuant to Rule 16a-1(f) under Section 16 of the Securities Exchange
Act of 1934, as amended.

 

3.43                    “Participant” means an Employee who is eligible to
participate in this Severance Plan and whose participation in this Severance
Plan has commenced pursuant to Article IV.

 

3.44                    “Person” means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity, or government instrumentality, division, agency, body, or department.

 

3.45                    “Plan Administrator” is defined in Section 8.1.

 

3.46                    “Plan Date” is defined in Article II.

 

3.47                    “Plans” means plans, programs, or Policies of the
Company.

 

3.48                    “Policies” means policies, practices, or procedures of
the Company.

 

3.49                    “Post-Change Period” means the period commencing on the
Effective Date and ending on the second anniversary of the Effective Date.

 

3.50                    “Potential Parachute Payments” is defined in Section
7.1(a).

 

3.51                    “Pro-rata Annual Bonus” means, in respect of the
Company’s fiscal year during which the Termination Date occurs, an amount equal
to the product of Participant’s Target Annual Bonus (determined as of the
Termination Date) multiplied by a fraction, the numerator of which equals the
number of days from and including the first day of such fiscal year through and
including the Termination Date, and the denominator of which equals 365.

 

3.52                    “Reorganization Transaction” is defined in clause (d) of
the definition of “Change in Control.”

 

3.53                    “Section” means, unless the context otherwise requires,
a section of this Severance Plan.

 

3.54                    “SERP” means the Supplemental Retirement Income Plan, as
amended and restated, and as may be further amended from time to time, and any
other defined benefit non-qualified deferred compensation arrangement.

 

-8-

--------------------------------------------------------------------------------


 

3.55                    “Severance Plan” means The Allstate Corporation Change
in Control Severance Plan, as set forth herein and as from time to time amended.

 

3.56                    “Similarly Owned Company” is defined in clause (a) of
the definition of “Change in Control.”

 

3.57                    “Subsidiary” means any corporation, business trust, or
limited liability company or partnership with respect to which Allstate owns,
directly or indirectly, Voting Securities representing more than 50% of the
aggregate voting power of the then-outstanding Voting Securities.

 

3.58                    “Surviving Corporation” means the corporation resulting
from a Reorganization Transaction or, if securities representing at least 50% of
the aggregate voting power of such resulting corporation are directly or
indirectly owned by another corporation, such other corporation.

 

3.59                    “Target Annual Bonus” as of any date means the amount
equal to the product of a Participant’s Base Salary determined as of such date
multiplied by the percentage of such Base Salary to which such Participant would
have been entitled immediately prior to such date under any Bonus Plan for the
Annual Performance Period for which the Annual Bonus is awarded if the
performance goals established pursuant to such Bonus Plan were achieved at the
100% level as of the end of the Annual Performance Period.

 

3.60                    “Taxes” means federal, state, local, and other income,
employment, and other taxes.

 

3.61                    “Termination Date” subject to Section 3.34, means the
date of the receipt of the Notice of Termination by a Participant (if such
Notice is given by the Participant’s Employer) or by the Participant’s Employer
(if such Notice is given by the Participant), or any later date, not more than
15 days after the giving of such Notice, specified in such Notice; provided,
however, that:

 

(a)              if the Participant’s employment is terminated by reason of
death, the Termination Date shall be the date of the Participant’s death; and

 

(b)             if no Notice of Termination is given, the Termination Date shall
be the last date on which the Participant is employed by an Employer.

 

3.62                    “Termination of Employment” means in respect of a
Participant, any termination of the Participant’s employment with an Employer,
whether such termination occurs by reason of (a) the initiative of the Employer
or the Participant or (b) by death of the Participant; provided that such
termination is also a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h).

 

-9-

--------------------------------------------------------------------------------


 

3.63                    “Voting Securities” of a corporation means securities of
such corporation that are entitled to vote generally in the election of
directors of such corporation.

 

ARTICLE IV

Eligibility and Participation

 

4.1                            Eligibility and Participation.  Eligibility to
participate in this Severance Plan is limited to Employees who (i) are or were
Officers at any time on or after the Plan Date, (ii) were party to a Change of
Control Employment Agreement on the day prior to the Plan Date, or (iii) the
Committee designates as eligible to participate in this Severance Plan. 
Participation in this Severance Plan shall commence as follows: (A) Employees
described in (i) above who were not party to a Change of Control Employment
Agreement on the day prior to the Plan Date shall become Participants on the
first day on or after the Plan Date that they are an Officer; (B) Employees
described in (ii) above shall become Participants on the date their Change of
Control Employment Agreements terminate, expire or otherwise cease to be in
effect; and (C) Employees described in (iii) above shall become Participants on
the date specified by the Committee or, if no date is specified by the
Committee, on the date the Committee approved the Participant’s participation in
this Severance Plan; provided, however, that no Employee described in (i), (ii),
or (iii) above who is party to a Change of Control Employment Agreement shall
commence participation in this Severance Plan unless and until such Change of
Control Employment Agreement is terminated, expires or otherwise ceases to be in
effect.  For avoidance of doubt, any Employee who meets the eligibility criteria
described in (i) above shall remain a Participant as long as such person remains
an Employee, regardless of whether or not such person remains an Officer. 
Notwithstanding anything in this Severance Plan to the contrary, if a
Participant is provided an Allstate Change in Control Severance Plan General
Release and Waiver in substantially the form attached as Exhibit B not later
than five calendar days after the Termination Date, the Participant shall not be
eligible to receive any payments or benefits pursuant to Sections 6.1(a)(ii)
through 6.1(b) unless, not later than sixty-five calendar days after the
Termination Date, (a) the Participant executes (and does not revoke) the general
release and waiver, and (b) if applicable, the seven-day revocation period
applicable to such general release and waiver shall have expired.

 

ARTICLE V

Non-Qualified Deferred Compensation

 

5.1                            Eligibility for Article V Benefits. The
provisions of this Article V are a continuation of the provisions in the Change
of Control Employment Agreements relating to vesting and payment of benefits
under any SERP and account balances under the Deferred Compensation Plan.  The
provisions in this Article V shall not apply to Participants who were not party
to a Change of Control Employment Agreement on the day prior to the Plan Date. 
Amounts will be paid pursuant to this Article V only to the extent the payment
of such amounts would comply

 

-10-

--------------------------------------------------------------------------------


 

with the provisions of Section 409A of the Code.  To the extent payment pursuant
to this Article V would not comply with the provisions of Section 409A of the
Code, payments will be made in accordance with the terms of the SERP or Deferred
Compensation Plan.

 

5.2                            Vesting and Payment of Benefits.  On the
Effective Date of a Change in Control, each Participant shall become fully
vested in all benefits previously accrued under any SERP.  Within five business
days after the Effective Date of a Change in Control, each Participant who was
party to a Change of Control Employment Agreement on the day prior to the Plan
Date shall receive a lump-sum cash amount equal to:

 

(a)                               the sum of all accrued benefits under any
SERP, plus

 

(b)                              the sum of Participant’s account balances under
the Deferred Compensation Plan.

 

5.3                            Payment of Benefits During Post-Change Period. 
If, during the Post-Change Period, a Participant who was party to a Change of
Control Employment Agreement on the day prior to the Plan Date terminates his or
her employment for Good Reason or an Employer terminates such a Participant’s
employment other than for Cause, death, or Disability (and, in each case, the
termination constitutes a Termination of Employment), then the Participant shall
be paid, within five business days after the date of Termination of Employment
(subject to Section 15.14(a)), the sum of the Participant’s account balances
under the Deferred Compensation Plan and all accrued benefits under any SERP,
whether vested or unvested, to the extent such amounts have not been previously
paid (whether pursuant to Section 5.2 or otherwise).

 

5.4                            No Duplication.  Payments pursuant to this
Article V shall be deemed to be the payment of amounts owed under any SERP and
the Deferred Compensation Plan, not additional payments.

 

ARTICLE VI

Severance Payments Upon Termination of Employment

 

6.1                            Termination of Employment by a Participant for
Good Reason or by an Employer Other Than for Cause, Death or Disability. If,
during the Post-Change Period, a Participant terminates his or her employment
for Good Reason or an Employer terminates a Participant’s employment other than
for Cause, death, or Disability (and, in each case, the termination constitutes
a Termination of Employment), then the Participant shall receive the following:

 

(a)                               The Employer shall pay the Participant, a
lump-sum cash amount equal to the sum of the following:

 

(i)                                   all Accrued Obligations;

 

-11-

--------------------------------------------------------------------------------


 

(ii)                              the Participant’s Pro-rata Annual Bonus
reduced (but not below zero) by the amount of any annual bonus paid to the
Participant with respect to the Employer’s fiscal year during which the
Termination Date occurs;

 

(iii)                           (A) for the CEO, an amount equal to three (3.0)
times the sum of Base Salary and Target Annual Bonus, each determined as of the
Termination Date; provided, however, that any reduction in the Participant’s
Base Salary or Target Annual Bonus that would qualify as Good Reason shall be
disregarded for this purpose; or (B) for all Participants other than the CEO, an
amount equal to two (2.0) times the sum of Base Salary and Target Annual Bonus,
each determined as of the Termination Date; provided, however, that any
reduction in the Participant’s Base Salary or Target Annual Bonus that would
qualify as Good Reason shall be disregarded for this purpose; and

 

(iv)                          the excess of (A) the amount the Participant would
pay, between the Termination Date and the eighteen-month anniversary of the
Termination Date, for COBRA continuation coverage for the Participant and his or
her eligible dependents under an Employer-sponsored group health plan in which
the Participant and such dependents were participating as of the Effective Date
over (B) the amount that the Participant would pay for group health coverage if
he or she were still in the employ of the Employer.

 

Such lump-sum amount shall be paid no more than sixty-five calendar days after
the date of Termination of Employment.

 

(b)                              The Employer shall pay on behalf of the
Participant all reasonable fees and costs charged by the outplacement firm
selected by the Employer to provide outplacement services to the Participant
that are incurred no later than the end of the second calendar year following
the calendar year in which the Termination of Employment occurs.

 

6.2                            Termination of Employment for Cause.

 

(a)                               If an Employer terminates a Participant’s
employment for Cause during the Post-Change Period, the Participant shall
receive a lump-sum cash amount equal to all Accrued Obligations determined as of
the Termination Date.  Such lump-sum amount shall be paid no more than 30
business days after the date of Termination of Employment.

 

-12-

--------------------------------------------------------------------------------


 

(b)                              The Employer shall strictly observe each of the
following procedures in connection with any Termination of Employment for Cause
during the Post-Change Period:

 

(i)                                   A meeting of the Board shall be called for
the stated purpose of determining whether Participant’s acts or omissions
satisfy the definition of Cause and, if so, whether to terminate Participant’s
employment for Cause.

 

(ii)                                Not less than 30 days prior to the date of
such meeting, the Company shall provide Participant and each member of the Board
a written notice (a “Notice of Consideration”) containing (x) a detailed
description of the acts or omissions alleged to constitute Cause, (y) the date,
time, and location of such meeting of the Board, and (z) Participant’s rights
under clause (iii) below.

 

(iii)                             Participant shall have the opportunity to
appear before the Board in person and, at Participant’s option, with legal
counsel, and/or to present to the Board a written response to the Notice of
Consideration.

 

(iv)                            Participant’s employment may be terminated for
Cause only if (x) the acts or omissions specified in the Notice of Consideration
did in fact occur and do constitute Cause as defined in Section 3.15, (y) the
Board makes a specific determination to such effect and to the effect that
Participant’s employment should be terminated for Cause, and (z) the Company
thereafter provides Participant with a Notice of Termination that specifies in
specific detail the basis of such Termination of Employment for Cause and which
Notice shall be consistent with the reasons set forth in the Notice of
Consideration.  The Board’s determination specified in clause (y) of the
preceding sentence shall require the affirmative vote of at least 75% of the
members of the Board.

 

(v)                               In the event that the existence of Cause shall
become an issue in any action or proceeding between the Company and Participant,
the Company shall, notwithstanding the determination referenced in clause (iv)
of this Section 6.2(b), have the burden of establishing that the actions or
omissions specified in the Notice of Consideration did in fact occur and do
constitute Cause and that the Company has satisfied the procedural requirements
in this Section.  The satisfaction of the Company’s burden shall require clear
and convincing evidence.

 

6.3                            Termination of Employment Other Than for Good
Reason.  If a Participant terminates employment during the Post-Change Period
other than for Good Reason, Disability, or death, the Participant shall receive
a lump-sum cash amount equal to all Accrued Obligations determined as of the
Termination Date.  Such lump-sum amount shall be paid no more than 30 business
days after the date of Termination of Employment.

 

-13-

--------------------------------------------------------------------------------


 

6.4                            Termination of Employment for Disability.  If an
Employer terminates a Participant’s employment by reason of the Participant’s
Disability during the Post-Change Period, the Participant shall receive the
following:

 

(a)                               a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date, such lump-sum amount to be
paid no more than 30 business days after the date of Termination of Employment,
and

 

(b)                              disability and other benefits after the
Termination Date that are not less than the most favorable of such benefits then
available under Plans of the Employer to disabled peer executives of the
Employer.

 

6.5                            Termination of Employment upon Death.  If a
Participant’s employment is terminated by reason of the Participant’s death
during the Post-Change Period, the Participant’s estate or Beneficiary shall
receive the following:

 

(a)                               a lump-sum cash amount equal to all Accrued
Obligations, such lump-sum amount to be paid no more than 30 business days after
the Termination Date; and

 

(b)                              survivor and other benefits that are not less
than the most favorable survivor and other benefits then available under Plans
of the Employer to the estates of or the surviving families of peer executives
of the Employer.

 

ARTICLE VII

Reductions in Payments by the Company

 

7.1                            Reduction of Potential Parachute Payments.

 

(a)                               If it is determined by Allstate’s independent
auditors that any monetary or other benefit received or deemed received by a
Participant from the Company pursuant to this Severance Plan, (such monetary or
other benefits collectively, the “Potential Parachute Payments”), is or will
become subject to any excise tax under Section 4999 of the Code or any similar
tax under any United States federal, state, local, or other law other than
Section 409A of the Code (such excise tax and all such similar taxes
collectively, “Excise Taxes”), and reducing the Potential Parachute Payments
would increase the aggregate amount received by such Participant (after taking
into consideration the payment of all income and Excise Taxes that would be
owing as the result of the Potential Parachute Payments), the Company shall
reduce the Potential Parachute Payments by the amount necessary to maximize such
amounts for such Participant.  The reduction in Potential Parachute Payments
will be determined on an after-tax basis in the following order:

 

-14-

--------------------------------------------------------------------------------


 

(i) all amounts that are not deferred compensation for purposes of Section 409A
of the Code, and

 

(ii) all amounts that are deferred compensation for purposes for Section 409A of
the Code,

 

in each case such amounts to be reduced in the order that results in the
greatest reduction in the amount valued as a “parachute payment” as that term is
used in Section 280G of the Code and that results in the least economic impact
to such Participant.

 

(b)                              For purposes of determining the amount of a
Participant’s Change in Control benefits on an after-tax basis, the Participant
shall be deemed to be subject to the highest effective marginal rate of Taxes.

 

7.2                            Use of Independent Auditors.  In the event of
Potential Parachute Payments, the Company shall retain independent auditors to
review the determination of the amounts of the Potential Parachute Payments. The
independent auditor will be engaged to perform agreed upon procedures including
verifying the detailed calculations of the amounts of the Potential Parachute
Payments, and the assumptions relating thereto, and shall issue a report setting
forth the procedures performed and indicating whether there were any exceptions
noted (the “Agreed Upon Procedures Report”).  The Agreed Upon Procedures Report
shall be delivered to Participant.  Participant or the Company may at any time
request the preparation and delivery to Participant of an Agreed Upon Procedures
Report.  The Company shall cause the Agreed Upon Procedures Report to be
delivered to Participant as soon as reasonably possible after such request.

 

ARTICLE VIII

Administration

 

8.1                            The Allstate Corporation.  Allstate shall have
overall responsibility for the establishment, amendment, and termination of this
Severance Plan.  In carrying out its responsibilities hereunder, Allstate shall
act through the Board or through a designated committee of the Board, or through
a duly appointed delegate of the Board or such committee.  This Severance Plan
shall be administered by the plan administrator who shall be the Company’s
senior-most officer with responsibility for the human resource function (the
“Plan Administrator”).

 

8.2                            The Plan Administrator.  This Severance Plan
shall be administered in a uniform and nondiscriminatory manner by the Plan
Administrator who shall have the responsibilities, duties, and powers delegated
to him or her in this Severance Plan and any responsibilities, duties, and
powers under this Severance Plan that are not specifically delegated to anyone
else, including but not limited to the following powers:

 

-15-

--------------------------------------------------------------------------------

 


 

(a)        subject to any limitations under this Severance Plan or applicable
law, to make and enforce such rules and regulations and prescribe the use of
such forms as he or she shall deem necessary for the efficient administration of
this Severance Plan;

 

(b)        to require any person to furnish such information as he or she may
request as a condition to receiving any benefit under this Severance Plan;

 

(c)        to decide on questions concerning this Severance Plan and the
eligibility of any Participant to participate in this Severance Plan, in
accordance with the provisions of this Severance Plan; and

 

(d)        to compute or have computed the amount of benefits that shall be
payable to any person in accordance with the provisions of this Severance Plan.

 

8.3       Delegations of Responsibility.  Each of the Board, the Committee, and
the Plan Administrator (each, a “Delegating Authority”) shall have the authority
to delegate from time to time, in writing, all or any part of his or her or its
responsibilities under this Severance Plan to such person or persons (each, a
“Delegate”) as he, she, or it may deem advisable (and may authorize such
Delegate, upon receiving the written consent of the Delegating Authority, to
delegate such responsibilities to such other person or persons as the Delegating
Authority shall authorize), and in the same manner to revoke any such delegation
of responsibility.  Any action of the Delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by such Delegate’s Delegating Authority.  Any
Delegating Authority shall remain responsible for any acts or omissions of any
of its Delegates.  Each Delegate shall periodically report to its Delegating
Authority concerning the discharge of the delegated responsibilities.

 

ARTICLE IX

Amendments; Termination

 

9.1       Amendment or Termination.  Allstate shall have the sole right to
alter, amend, or terminate this Severance Plan in whole or in part at any time;
provided, however, that (a) no amendment or termination of this Severance Plan
shall become effective during the period commencing on the 365th day immediately
preceding the Effective Date and ending on the second anniversary of the
Effective Date, or during an Imminent Control Change Period, without the written
consent of Participants, (b) this Severance Plan shall not be amended in a
manner that would cause amounts described in Article V to be taxable pursuant to
Section 409A of the Code, and (c) to the extent any Participants have accrued
but unpaid benefits under any SERP or unpaid account balances under the Deferred
Compensation Plan at the time of any termination of this Severance Plan, Article
V (and such other provisions in this Severance Plan needed to properly
administer Article V) shall remain in effect with respect to such Participants
until the day after the first anniversary of the date of the termination of this
Severance Plan.  For purposes of this Section 9.1, Allstate shall act through
its Board or through any party properly authorized to so act

 

-16-

--------------------------------------------------------------------------------


 

by a Board resolution.  An Imminent Control Change Period starts on the date on
which a proposal or offer for a Change of Control is presented to Allstate’s
stockholders generally or to any of Allstate’s directors or executive officers
or is publicly announced (whether by advertisement, press release, press
interview, public statement, SEC filing or otherwise) and continues so long as
such proposal or offer for a Change of Control remains effective and has not
expired or been revoked. Any purported Severance Plan termination or amendment
in violation of this Section 9.1 shall be void and of no effect.

 

ARTICLE X

Claims Procedure

 

10.1     General.  It is not necessary for a Participant to apply for benefits
under this Severance Plan.  However, if a Participant (or his or her
beneficiary) wishes to file a claim for benefits, such claim must be in writing
and filed with the Plan Administrator.

 

10.2     Claim Decisions.  Within 90 calendar days after receiving a claim for
benefits, the Plan Administrator will:

 

·         Either approve or deny the claim completely or partially; and

·                                  Notify the Participant or his or her
representative of approval or denial of the claim.

 

The time period for notice of decision may be extended for one additional 90
calendar-day period provided that, prior to any extension period, the Plan
Administrator notifies the Participant or his or her representative in writing
that an extension is necessary due to circumstances beyond the Plan
Administrator’s control, identifies those circumstances, and gives the date by
which he or she expects to render a decision.  The written decision will
include, in addition to other information required by applicable law:

 

·                                        Specific reasons for the decision;

·                                        Specific references to this Severance
Plan provisions on which the decision is based;

·                                        A description of any additional
material or information required from the Participant and an explanation of why
such material is required; and

·                                        A description of the review procedures
and time limits applicable to such procedures.

 

10.3     Appealing Denial of Claims.  On any wholly or partially denied claim, a
Participant may file an appeal with the Plan Administrator for a full and fair
review.  A Participant may:

 

·                                        Request a review upon written
application within 60 calendar days of the claim denial;

 

-17-

--------------------------------------------------------------------------------


 

·                                        Request, free of charge, copies of all
documents, records, and other information relevant to the Participant’s claim;
and

·                                        Submit written comments, documents,
records, and other information related to the Participant’s claim.

 

The Plan Administrator will notify the Participant or his or her representative
of his or her decision no more than 60 calendar days after the appeal is
received.  However, the time period for notice may be extended for one
additional 60 calendar-day period provided that, prior to the extension, the
Plan Administrator notifies the Participant or his or her representative in
writing that an extension is necessary due to circumstances beyond the Plan
Administrator’s control, identifies those circumstances, and gives the date by
which he or she expects to render a decision.

 

The written decision will include, in addition to other information required by
applicable law:

 

·                                        Specific reasons for the decision;

·                                        Specific references to this Severance
Plan provisions on which the decision is based; and

·                                        A statement that the Participant may
request, free of charge, copies of all documents, records, and other information
relevant to his or her claim.

 

The decision of the Plan Administrator is final.

 

10.4     Time Limits on Starting Lawsuits.  No claimant (including Participants
and their beneficiaries) or claimant’s representative may file or commence any
lawsuit or legal action to obtain any benefit under this Severance Plan, without
first having complied with and exhausted all levels of appeal required by this
Severance Plan, and in any event more than 180 days after the final appeal is
denied by the Plan Administrator or the Plan Administrator’s delegate(s). 
Failure to follow the claim procedures of this Severance Plan, including
timeframes and exhaustion of administrative remedies, shall result in a loss of
benefits, if otherwise available.

 

ARTICLE XI

Expenses and Interest

 

11.1     Legal and Other Expenses.

 

(a)        If a Participant incurs legal fees or other expenses (including
expert witness and accounting fees) in an effort to determine, secure, preserve,
establish entitlement to, or obtain benefits under this Severance Plan
(collectively, “Legal and Other Expenses”), the Employer shall, subject to
subsection (c) below, pay or reimburse the Participant for such Legal and Other
Expenses in accordance with subsection (b) below.

 

-18-

--------------------------------------------------------------------------------


 

(b)        All Legal and Other Expenses shall be paid or reimbursed on a monthly
basis within 10 days after Allstate’s receipt of a Participant’s written request
for reimbursement accompanied by evidence that such Legal and Other Expenses
were incurred.

 

(c)        If a Participant does not prevail (after exhaustion of all available
judicial remedies) in respect of a claim by Participant or by one or more of the
Allstate Parties, this Severance Plan, or the Plan Administrator hereunder, and
such parties establish before a court of competent jurisdiction, by clear and
convincing evidence, that the Participant had no reasonable basis for his or her
claim hereunder, or for his or her response to such parties’ claim hereunder, or
acted in bad faith, no further payment of or reimbursement for Legal and Other
Expenses shall be due to Participant in respect of such claim and the
Participant shall refund any amounts previously paid or reimbursed hereunder
with respect to such claim.

 

11.2     Interest.  If a Participant’s Employer does not pay an amount due to
the Participant under this Severance Plan within five business days after such
amount first became due and owing, interest shall accrue on such amount from the
date it became due and owing until the date of payment at an annual rate equal
to 200 basis points above the base commercial lending rate published in The Wall
Street Journal in effect from time to time during the period of such nonpayment.

 

ARTICLE XII

No Set-Off or Mitigation

 

12.1     No Set-off.  A Participant’s right to receive when due the payments and
other benefits provided for under this Severance Plan is absolute,
unconditional, and subject to no set-off, counterclaim, recoupment, or other
claim, right, or action that any Allstate Party may have against the Participant
or others, except as expressly provided in this Section.  Time is of the essence
in the performance by the Allstate Parties of their respective obligations under
this Severance Plan.  Any claim that the Allstate Parties may have against a
Participant shall be brought in a separate action or proceeding and not as part
of any action or proceeding brought by a Participant to enforce any rights under
this Severance Plan, except if (i) the Allstate Parties’ claim is determined by
a court to be a compulsory counterclaim under applicable law or (ii) if a court
determines that the Allstate Parties would otherwise be materially prejudiced if
its claim were to be brought in a separate action.

 

12.2     No Mitigation.  No Participant shall have any duty to mitigate the
amounts payable by the Allstate Parties under this Severance Plan by seeking or
accepting new employment or self-employment following termination.  Except as
specifically otherwise provided in this Severance Plan, all amounts payable
pursuant to this Severance Plan shall be paid without reduction regardless of
any amounts of salary, compensation, or other amounts that may be paid or
payable to the Participant as the result of the Participant’s employment by
another employer or self-employment.

 

-19-

--------------------------------------------------------------------------------


 

ARTICLE XIII

Restrictive Covenants

 

13.1     Non-Solicitation.  If Participant remains employed by the Company on
the Effective Date, Participant shall not at any time during the period
beginning on the Effective Date and ending on the first anniversary of the
Termination Date, directly or indirectly:

 

(a)        other than in connection with the good-faith performance of his or
her duties as an officer of the Company, encourage any employee or agent of the
Company to terminate his or her relationship with the Company to engage or
participate in, become employed by, serve as a director of, or render advisory,
consulting, or other services in connection with, any Competitive Business;

 

(b)        employ, engage as a consultant or adviser, or solicit the employment
or engagement as a consultant or adviser, in connection with any Competitive
Business, any employee or agent of the Company (other than by the Company or its
affiliates), or cause or encourage any Person to do any of the foregoing;

 

(c)        establish (or take preliminary steps to establish) a Competitive
Business with, or encourage others to establish (or take preliminary steps to
establish) a Competitive Business with, any employee or agent of the Company; or

 

(d)        interfere with the relationship of the Company with, or endeavor to
entice away from the Company, any Person who or which at any time during the
period commencing one year prior to the Effective Date was or is a material
customer or material supplier of, or maintained a material business relationship
with, the Company.

 

13.2     Survival of Undertakings.  All of the provisions of this Article XIII
shall survive any Termination of Employment without regard to the reasons for
such termination

 

13.3     Non-Disparagement.  If Participant remains employed by the Company on
the Effective Date, Participant shall not at any time during the two-year period
commencing on the Termination Date (a) make any written or oral statement that
brings the Company or any of its then-current or former employees, officers, or
agents into disrepute, or tarnishes any of their images or reputations or (b)
publish, comment on, or disseminate any statements suggesting or accusing the
Company or any of its then-current or former agents, employees, or officers of
any misconduct or unlawful behavior.  This Section shall not be deemed to be
breached by testimony of Participant given in any judicial or governmental
proceeding that Participant reasonably believes to be truthful at the time given
or by any other action of Participant that he or she reasonably believes is
taken in accordance with the requirements of applicable law or administrative
regulation,  including but not limited to conduct authorized by the National
Labor Relations Act or the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

-20-

--------------------------------------------------------------------------------


 

ARTICLE XIV

Non-Exclusivity of Rights

 

14.1     Waiver of Certain Other Rights.  This Severance Plan shall be a
Participant’s only source of severance payments and benefits for terminations of
employment described in Article VI that occur during the Post-Change Period.  If
a Participant is eligible to receive the severance payments and benefits
pursuant to Article VI, the Participant shall be deemed to have waived his or
her right to receive any other severance payments or benefits under any other
Plan or agreement of the Company.

 

14.2     Other Rights.  Except as expressly provided in Section 14.1, this
Severance Plan shall not prevent or limit the Participant’s continuing or future
participation in any benefit, bonus, incentive, or other Plans provided by the
Company and for which the Participant may qualify, nor shall this Severance Plan
limit or otherwise affect such rights as the Participant may have under any
other agreements with the Company.  Amounts that are vested benefits or that the
Participant is otherwise entitled to receive under any Plan and any other
payment or benefit required by law at or after the Termination Date shall be
payable in accordance with such Plan or applicable law except as expressly
modified by this Severance Plan.

 

ARTICLE XV

Miscellaneous

 

15.1     Participant Information.  Each Participant shall notify Allstate of his
or her mailing address and each change of mailing address.  Each Participant
shall also furnish Allstate with any other information and data that the Plan
Administrator considers necessary for the proper administration of this
Severance Plan.  The information provided by the Participant under this Section
shall be binding on the Participant, his or her dependents, and any beneficiary
for all purposes of this Severance Plan, and the Plan Administrator shall be
entitled to rely on any representations regarding personal facts made by a
Participant, his or her dependents, or beneficiary, unless such representations
are known by the Plan Administrator to be false.

 

15.2     Governing Law.  The provisions of this Severance Plan shall be
governed, construed, and administered in accordance with the laws of the State
of Illinois, other than its laws respecting choice of law, except to the extent
preempted by federal law.

 

15.3     Notices.  All notices and other communications under this Severance
Plan shall be in writing and delivered by hand, by nationally recognized
delivery service that promises overnight delivery, or by first-class registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Participant, at his or her most recent home address on file with the
Company.

 

-21-

--------------------------------------------------------------------------------


 

If to Allstate or AIC:

 

The Allstate Corporation

2775 Sanders Road

Northbrook, Illinois 60062

Attention:  General Counsel

 

If to any other Employer:

 

[name of Employer]

c/o The Allstate Corporation

2775 Sanders Road

Northbrook, Illinois 60062

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.

 

15.4     No Employment Contract.  The existence of this Severance Plan shall not
confer any legal or other rights upon any Participant to a continuation of
employment.  The Company and each Employer reserve the right to terminate any
Participant with or without cause at any time, notwithstanding the provisions of
this Severance Plan.

 

15.5     Headings.  The headings in this Severance Plan are for convenience of
reference and shall not be given substantive effect.

 

15.6     Construction.  Any masculine pronoun shall also mean the corresponding
female or neuter pronoun, as the context requires.  The singular and plural
forms of any term used in this Severance Plan shall be interchangeable, as the
context requires.

 

15.7     Successors.  This Severance Plan shall inure to the benefit of and be
binding upon Allstate and each Employer and their successors and assigns,
provided that, with respect to the Employers, the successors and assigns remain
subsidiaries of Allstate or its successors or assigns. Allstate will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of any Employer
to assume expressly and agree to comply with this Severance Plan in the same
manner and to the same extent that the Employer would be required to comply with
it if no such succession had taken place.  Any successor to the business or
assets of any Employer that assumes or agrees to perform this Severance Plan by
operation of law, contract, or otherwise shall be jointly and severally liable
with the Employer under this Severance Plan as if such successor were the
Employer.

 

-22-

--------------------------------------------------------------------------------


 

15.8     Payments to Beneficiary.  If a Participant dies before receiving
amounts to which he or she is entitled under this Severance Plan, such amounts
shall be paid in a lump sum to one or more beneficiaries designated in writing
by the Participant (each, a “Beneficiary”), or if none is so designated, to the
Participant’s estate.

 

15.9     Non-Alienation of Benefits.  Benefits payable under this Severance Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary, before actually being received by the
Participant, and any such attempt to dispose of any right to benefits payable
under this Severance Plan shall be void.

 

15.10   No Deference.  Unless otherwise expressly provided in this Severance
Plan, no determination pursuant to, or interpretation of, this Severance Plan
made by the Committee, the Plan Administrator, Allstate, the Employer, the Board
(or any committee thereof), or any successor corporation shall be entitled to
any presumptive validity or other deference in connection with any judicial or
administrative proceeding relating to or arising under this Severance Plan.

 

15.11   Tax Withholding.  An Employer may withhold from any amounts payable
under this Severance Plan any Taxes that are required to be withheld pursuant to
any applicable law or regulation.

 

15.12   No Rights Prior to Effective Date.  Notwithstanding any provision of
this Severance Plan to the contrary, this Severance Plan shall not entitle any
Participant to any compensation, severance, or other payments or benefits of any
kind prior to an Effective Date.

 

15.13   Severability.  If any one or more Articles, Sections, or other portions
of this Severance Plan are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section, or other portion not so declared to be unlawful
or invalid.  Any Article, Section, or other portion so declared to be unlawful
or invalid shall be construed so as to effectuate the terms of such Article,
Section, or other portion to the fullest extent possible while remaining lawful
and valid.

 

15.14   Section 409A.

 

(a)        Six-Month Delay.  Payments will be delayed to the extent required
under Section 409A(a)(2)(B) of the Code. If any payment is required to be
delayed pursuant to Section 409A(a)(2)(B), such payment shall be aggregated and
not paid to Participant prior to the first business day following the date that
is six (6) months after the date of Participant’s Termination of Employment. 
Any payments subject to a six-month delay shall be paid with interest which
shall accrue from the date such payment became due and owing until the date of
payment at an annual rate equal to 200 basis points above the base commercial
lending rate published in The Wall Street Journal in effect from time to time

 

-23-

--------------------------------------------------------------------------------


 

during the six-month delay period.  Any payments scheduled to be made after the
date that is six (6) months after the Termination of Employment shall be paid to
Participant in accordance with the other provisions of this Severance Plan or
applicable plan.

 

(b)        Interpretation to Avoid Section 409A Penalties.  This Severance Plan
is intended to comply with the provisions of Section 409A of the Code so as to
avoid the imposition of any Section 409A excise taxes and penalties on the
Participant under Section 409A of the Code.  This Severance Plan shall be
interpreted, construed, and administered consistent with that intent.

 

(c)        Reimbursements and In-Kind Benefits.  All reimbursements and in-kind
benefits provided under this Severance Plan shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement shall be solely for
expenses incurred during the time period specified in this Severance Plan, (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made not later than the last day of
Participant’s taxable year following the taxable year in which such expense was
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

-24-

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

 

The Allstate Corporation

 

Change in Control Severance Plan

 

Schedule of Adopting Subsidiaries

 

 

Allstate Insurance Company

Allstate New Jersey Insurance Company

 

--------------------------------------------------------------------------------


 

EXHIBIT B

GENERAL RELEASE AND WAIVER

ALLSTATE CHANGE IN CONTROL SEVERANCE PLAN

 

This General Release and Waiver (“Release”) is made and entered into this
        day of                , 20   , by and between The Allstate Corporations
and its subsidiaries (“Allstate”) and
                                                    (the “Employee”) and is
entered into because the Employee is terminating employment with Allstate and is
requesting severance benefits pursuant to the terms of the Allstate Change in
Control Severance Plan (“Plan”).

 

1.            In return for the consideration that Employee is receiving
pursuant to the terms of the Plan, Employee hereby generally releases and
forever discharges Allstate, its parent, subsidiaries, affiliates, employees,
officers, shareholders, successors, assigns, benefit plans, plan administrators,
representatives, trustees and plan agents (“Allstate Releasees”), from any and
all liability, actions, charges, causes of action, demands, damages,
entitlements or claims for relief or remuneration of any kind whatsoever,
whether known or unknown, or whether previously asserted or unasserted, stated
or unstated, arising out of, connected with, or related to, Employee’s
employment and/or the termination thereof, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the Employee
Retirement Income Security Act (“ERISA”), the Equal Pay Act, the Civil Rights
Act of 1866, 42 U.S.C. §1981, the National Labor Relations Act, the Family and
Medical Leave Act, the Workers Adjustment and Retraining Act, or any other
similar federal, state or local civil rights laws, as those Acts have been
amended, or any other federal, state, or local law or ordinance or the common
law.  Employee also hereby generally releases and forever discharges the
Allstate Releasees from any and all other causes of action, or claims of any
type, whether in law, in equity, or otherwise, whether known or unknown which
Employee had or may have had prior to the date that this Agreement was signed. 
Employee further agrees that if any claim is made on his/her behalf with respect
to any matter released and waived under this Release, Employee waives any rights
he/she may have with respect to such claims and agree not to take any payments
or other benefits from such claim.  Notwithstanding the foregoing, this Release
does not apply to any future claims that may arise after the Effective Date of
the Release or to any benefits to which Employee is entitled in accordance with
any Allstate plan subject to ERISA by virtue of Employee’s employment with
Allstate prior to Employee’s termination date.

 

For Employees in California, North Dakota, and South Dakota only:  Employee also
specifically acknowledges that he/she is aware of and familiar with the
provisions of California Civil Code Section 1542, South Dakota Codified Laws
Section 20-7-11, and North Dakota Century Code Section 9-13-02 and expressly
waives and relinquishes all rights and benefits afforded by California Civil
Code Section 1542, South Dakota

 

--------------------------------------------------------------------------------


 

Codified Laws Section 20-7-11, and North Dakota Century Code Section 9-13-02,
which provide:

 

A general release does not extend to claims that the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which if known by the creditor must have materially affected the creditor’s
settlement with the debtor.

 

2.            Employee acknowledges that:

 

a.             Employee has read the Release, and understands its legal and
binding effect.  Employee is acting voluntarily and of his/her own free will in
executing this Release.

 

b.            Employee was advised in writing, and has had the opportunity, to
seek the advice of an attorney prior to signing this Release.

 

c.             Employee was given at least 45 days to consider the terms of the
Plan, including this Release, before signing this Release.

 

d.            Employee accepts the terms of the Plan and this Release by signing
this Release where indicated.  Unless state law requires otherwise, Employee can
revoke his/her decision to accept this Release (and thereby his/her agreement to
the terms of the Plan) by sending written notification, which is received by the
General Counsel, Allstate Insurance Company, 2775 Sanders Road, F7,
Northbrook, IL 60062, within seven calendar days after he/she signs this
Release.  Once the seven (7) day revocation period has expired without Employee
having revoked the Release, this Release becomes effective (Effective Date) and
enforceable by Allstate Releasees.

 

3.            Employee further acknowledges that on the date Employee received
the Release, Employee was advised in writing of (a) the class, unit, or group of
individuals covered by the Plan; the eligibility criteria for Plan benefits; the
job titles and ages of all individuals eligible or selected for Plan benefits;
and the time limits applicable to Plan benefits, and (b) the ages of all
individuals in the same job classifications or organizational unit, who are not
eligible or not selected for Plan benefits.

 

4.            As part of the terms of the Plan, Employee agrees not to disclose
to anyone any of Allstate’s confidential non-public information which was
obtained by the Employee during the course of his or her employment with
Allstate.  Employee certifies that as of the date his or her employment with
Allstate terminates, the Employee has returned to Allstate all documents,
devices on which electronic data may be stored, including laptop computers,
diskettes, CDs, flash memory drives, and the like, and any blueprints, reports,
manuals, letters, notes and all other materials and copies of same which contain

 

-2-

--------------------------------------------------------------------------------


 

confidential information and which were in his/her possession or control.  If
Allstate determines that Employee has failed to return any such materials, it
will make a written demand for such materials upon the Employee.  Immediately
upon receipt of said demand (within 48 hours), Employee will return any such
materials in his or his possession or control and all copies thereof.  Retention
of the Plan payment is conditioned upon the Employee’s full and timely
compliance with this paragraph.

 

5.            It is further agreed that Employee will not encourage or assist
any employee of Allstate and/or other persons in litigating claims against
Allstate Releasees unless required to provide testimony or documents pursuant to
a lawful subpoena or as otherwise required by law.

 

6.            It is further agreed that Employee shall make himself/herself
available to provide testimony or to participate in any investigation for which
Allstate Releasees request the Employee’s participation or testimony.  For such
testimony, Allstate Releasees will reimburse Employee for all reasonable
expenses associated with the Employee’s testimony or participation in any
investigation.

 

7.            Nothing herein shall prevent either party, at any time subsequent
to the execution of this Release, from enforcing the terms and conditions of the
Release.  In the event this Release is determined to be legally invalid, void,
voidable, or otherwise unenforceable by any court of competent jurisdiction
because it does not meet the requirements for the waiver or release of claims
under one or more specific laws or statutes, this Release shall remain
enforceable as to all other laws and statutes.

 

8.            Employee acknowledges that he/she has read this Release, that
he/she fully understands and appreciates the meaning of this Release, that it
fully reflects the entirety of the agreement between the parties, that no
representation, inducement, or warranty has been made to him/her by or on behalf
of Employer except as set forth in The Allstate Corporation Change of Control
Severance Plan, that he/she has had the opportunity to consult legal counsel of
his/her selection, and that he/she knowingly and voluntarily enters into this
Agreement and agrees to comply with its terms and conditions.

 

Employee

 

Allstate

 

 

 

 

 

 

 

By:

 

 

Print Employee Name

 

 

 

 

 

 

 

 

 

 

 

 

Employee Signature

 

Date

 

 

 

 

 

 

 

Date

 

 

 

-3-

--------------------------------------------------------------------------------

 